Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application filed on 04/12/2021.  Claims 1-20 were pending. Claims 1-20 are rejected.

Claim Objections
3.	Claim 19 is objected to because the informality of reciting “claim 19” in line 1 should be –claim 18--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.3.	Claims 1, 3-8, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Cheng”, US 2018/0307994 A1) in view of Grechishnikov et al. (“Grechishnikov”, RU 2685989 C1, English Translation).

Regarding Claim 1, Cheng discloses a network reconstruction system, comprising: 
a processor configured to (Cheng, FIG.3, processing system 300, processor 304, [0049]: The processing system 300 includes at least one processor (CPU) 304): 
determine an unknown sub-network of a network including a plurality of unknown nodes and a plurality of unknown links based on a known sub-network of the network having a plurality of known nodes and a plurality of known links, a network model and an (Cheng, FIG.1, invariant network  130, broken network 140, [0005, 17-18]: The system 100 comprises a broken network 140 including nodes and broken links (“unknown”) and an invariant network 130 including nodes and invariant links (“known”).  A broken network 140 (“unknown”) is constructed based on an invariant network 130 (“known”) and anomaly score (“statistics”)); 
determine one or more network parameters of the network (Cheng, [0104]: a metric to quantify how severe a cluster is broken (“connectivity”)); and 
provide a probability of an outcome of an input or observation into the network or into a second network that has the one or more network parameters of the network (Cheng, [0104-107]: using broken probability to evaluate how likely an invariant link (x, y) will break).  
However, Cheng does not disclose

Grechishnikov discloses
(Grechishnikov, Page 2, Abstract, when a network attack is detected, collecting statistics on the operation of the virtual private network server in DDoS attack conditions, when an attack is detected, predicting the effect of an attack on a communication node.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “DDos attacker’s statistics” of Grechishnikov into the invention of Cheng. The suggestion/motivation would have been to improve reducing damage caused by network attacks (Grechishnikov, Abstract, pages 2-3).

Regarding Claim 3, Cheng-Grechishnikov discloses the network reconstruction system of claim 1, further comprising: 
one or more sensors configured to obtain or detect known data (Cheng, [0018]: use sensors to monitor the system status);
wherein the processor is configured to: 
obtain, from the one or more sensors or the external database, the known data (Cheng, [0026]: use sensors to monitor and collect time series data from the system), and 
construct the known sub-network of the network including the plurality of known nodes and the plurality of known links based on the known data (Cheng, [0061]: perform an online broken invariant testing process on pairs of time-series data output from the multiple system components to generate a broken network 140. The broken network model 140 is a model of the power plant system that includes all of the multiple system components and all broken invariant links at a given time. Hence, the broken network 140 140 can be generated to have (i) all of the plurality of nodes in the invariant network model 130 and (ii) a set of broken links existing at a given time, each representing an unstable component interaction).

Regarding Claim 4, Cheng-Grechishnikov discloses the network reconstruction system of claim 3, wherein the known data that is obtained to form the known sub-network of the network is obtained over a plurality of different periods of time and the unknown sub-network of the network changes over the plurality of different periods of time (Cheng, [0018]: use sensors to monitor and collect time series of the system status of different components of a power plant system).  

Regarding Claim 5, Cheng-Grechishnikov discloses the network reconstruction system of claim 1, wherein the network is related to a social network, a biological or physiological network or a computer network, wherein the plurality of known nodes represent events within the social network, the biological or physiological network or the computer network and the plurality of known links represent a relationship among the events within the social network, the biological or physiological network or the computer network (Cheng, Cheng, [0018]: use sensors to monitor and collect time series of the system status (“event”) of different components of a power plant system (“computer network”)).  

Regarding Claim 6, Cheng-Grechishnikov discloses the network reconstruction system of claim 1, wherein the one or more network parameters include at least one of a network connectivity of the network, a probability of the network connectivity of the network, relationships between nodes of the network including any impacts one node has on another node, or constraints of the network (Cheng, [0061]: the broken network 140 can be generated to have (i) all of the plurality of nodes in the invariant network model and (ii) a set of broken links existing at a given time, each representing an unstable component interaction).  

Regarding Claim 7, Cheng-Grechishnikov discloses the network reconstruction system of claim 1, further comprising: 
a memory configured to store known data or the known sub-network of the network having the plurality of known nodes and the plurality of known links (Cheng, FIG.3, system bus 302, memory 310, network adapter 340, transceiver 342, [0049-50]: processor (CPU) 304 operatively coupled to memory 310 and network adapter 340, and other components such as transceiver 342 via a system bus 302); and 
a display configured to output the probability of the outcome (Cheng, FIG.3, a user interface adapter 350, display adapter 360, display device 362, [0051]: A display device 362 is operatively coupled to system bus 302 by display adapter 360); 
wherein the processor is coupled to the memory and the display and configured to: 
obtain, from the memory, the known data or the known sub-network of the network (Grechishnikov, Page 5, lines 26-30: store parameters of incoming and outgoing network traffic of the “white” list of IP-addresses and statistical models of anomalous behavior of communication nodes. Combined Cheng, [0026]- Grechishnikov, Page 5, lines 26-30: use sensors to monitor and collect time series data from the system and store in the database (“memory”)), and 
render on the display the probability of the outcome (It is obvious for one of ordinary skill in the art to render the probability of the outcome on the display).  

Regarding Claim 8, Cheng-Grechishnikov discloses the network reconstruction system of claim 1, wherein to determine the unknown sub-network of the network the processor is configured to: 
determine a causal inference of the unknown sub-network using the network model that captures properties of the network (Cheng, [0061]: perform causal anomaly inference on pairs of time-series data output from the multiple system components to generate a broken network model (“unknown”). The broken network model includes all of the multiple system components and all broken invariant links at a given time. Hence, ).  

Regarding Claim 11, Cheng discloses a method for network reconstruction, comprising: 
determining, by a processor, an unknown sub-network of a network including a plurality of unknown nodes and a plurality of unknown links based on a known sub-network of the network having a plurality of known nodes and a plurality of known links, a network model and an (Cheng, FIG.1, invariant network  130, broken network 140, [0005, 17-18]: The system 100 comprises a broken network 140 including nodes and broken links (“unknown sub-network”) and an invariant network 130 including nodes and invariant links (“known sub-network”).  A broken network 140 (“unknown”) is constructed based on an invariant network 130 (“known”) and anomaly score (“statistics”)); 
determining, by the processor, one or more network parameters of the network; (Cheng, [0104]: a metric to quantify how severe a cluster is broken (“connectivity”)); and 
providing, by the processor, a probability of an outcome of an input into the network or into a second network that has the one or more network parameters of the network (Cheng, [0104-107]: using broken probability to evaluate how likely an invariant link (x, y) will break).  
However, Cheng does not disclose

Grechishnikov discloses
(Grechishnikov, Page 2, Abstract, when a network attack is detected, collecting statistics on the operation of the virtual private network server in DDoS attack conditions, when an attack is detected, predicting the effect of an attack on a communication node).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “DDos attacker’s statistics” of Grechishnikov into the invention of Cheng. The suggestion/motivation would have been to improve reducing damage caused by network attacks (Grechishnikov, Abstract, pages 2-3).

Regarding Claim 12, Cheng-Grechishnikov discloses the method of claim 11, comprising: 
storing, in a memory, known data or the known sub-network of the network having the plurality of known nodes and the plurality of known links (Grechishnikov, Page 5, lines 26-30: store parameters of incoming and outgoing network traffic of the “white” list of IP-addresses and statistical models of anomalous behavior of communication nodes. Combined Cheng, [0026]- Grechishnikov, Page 5, lines 26-30: use sensors to monitor and collect time series data from the system and store in the database (“memory”); 
obtaining the known data or the known sub-network of the network (Grechishnikov, Page 5, lines 26-30: store parameters of incoming and outgoing network traffic of the “white” list of IP-addresses and statistical models of anomalous behavior of communication nodes); and 
rendering on the display the probability of the outcome (It is obvious for one of ordinary skill in the art to render the probability of the outcome on the display).  

Regarding Claim 13, Cheng-Grechishnikov discloses the method of claim 11, wherein the one or more network parameters include at least one of a network connectivity of the network, a probability of the network connectivity of the network, relationships between nodes of the network including any impacts one node has on another node, or constraints of the network (Cheng, [0061]: the broken network 140 can be generated to have (i) all of the plurality of nodes in the invariant network model and (ii) a set of broken links existing at a given time, each representing an unstable component interaction).  

Regarding Claim 15, Cheng-Grechishnikov discloses the method of claim 11, wherein determining the unknown sub-network of the network includes: 
determining a causal inference of the unknown sub-network using the network model that captures properties of the network (Cheng, [0061]: perform causal anomaly inference on pairs of time-series data output from the multiple system components to generate a broken network model (“unknown”). The broken network model includes all of the multiple system components and all broken invariant links at a given time. Hence, the broken network model can be generated to have (i) all of the plurality of nodes in the invariant network model and (ii) a set of broken links existing at a given time, each representing an unstable component interaction).  

Regarding Claim 18, Cheng discloses a non-transitory computer-readable medium comprising computer readable instructions, which when executed by a processor, cause the processor to perform operations comprising (Cheng, [0007]: A computer program product includes a non-transitory computer readable storage medium having program instructions. FIG.3, processor (CPU) 304, [0049]: The program instructions are executable by a processor 304 to cause the computer to perform a method.): 
determining an unknown sub-network of a network including a plurality of unknown nodes and a plurality of unknown links based on a known sub-network of the network having a plurality of known nodes and a plurality of known links, a network model and an attacker's (Cheng, FIG.1, invariant network  130, broken network 140, [0005, 17-18]: The system 100 comprises a broken network 140 including nodes and broken links (“unknown”) and an invariant network 130 including nodes and invariant links (“known”).  A broken network 140 (“unknown”) is constructed based on an invariant network 130 (“known”) and anomaly score (“statistics”)); 
determining one or more network parameters of the network (Cheng, [0104]: a metric to quantify how severe a cluster is broken (“connectivity”)); and 
displaying a probability of an outcome of an input into the network or into a second network that has the one or more network parameters of the network (Cheng, [0104-107]: using broken probability to evaluate how likely an invariant link (x, y) will break. It is obvious for one of ordinary skill in the art to render the probability of the outcome on the display).  
However, Cheng does not disclose

Grechishnikov discloses
(Grechishnikov, Page 2, Abstract, when a network attack is detected, collecting statistics on the operation of the virtual private network server in DDoS attack conditions, when an attack is detected, predicting the effect of an attack on a communication node).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “DDos attacker’s statistics” of Grechishnikov into the invention of Cheng. The suggestion/motivation would have been to improve reducing damage caused by network attacks (Grechishnikov, Abstract, pages 2-3).

Regarding Claim 19, Cheng-Grechishnikov discloses the non-transitory computer-readable medium of claim 19, wherein the operations further comprise: 
determining the attacker's statistical behavior using a causal statistical inference framework (Combined Cheng, [0005, 16-17]-Grechishnikov, Abstract: identifying multiple causal anomalies in a power plant system).  

4.4.	Claims 2, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Cheng”, US 2018/0307994 A1) in view of Grechishnikov et al. (“Grechishnikov”, RU 2685989 C1, English Translation) as applied to claim 1, and further in view of  Benson et al.. (“Benson”, “Multifractal Network Generators”).

Regarding Claim 2, Cheng-Grechishnikov discloses the network reconstruction system of claim 1 as set forth above, wherein the processor is configured to: 
	determine, predict or model the attacker's statistical behavior using a causal statistical inference framework (Combined Cheng, [0005, 16-17]-Grechishnikov, Abstract: identifying multiple causal anomalies in a power plant system).
	However, Cheng-Grechishnikov does not disclose

	Benson discloses
(Benson, Page 1, #1.1.2. Multifractal network generators (MFNG) is that several graph parameters can be easily estimated from the small set of generative parameters (s), and given a network, reproduce similar networks can be reproduced via MFNG. Page 2, #2.1: The MFNG is a recursive generative model based on a generating measure, Wk. The measure Wk I: consists of a set of probabilities. Page 5, #4.1. Fitting graphs to MFNG`).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “multifractal network generator” of Benson into the invention of Cheng-Grechishnikov. The suggestion/motivation would have been to improve reproducing similar networks based on a given network via multifractal network generator (MFNG) (Benson ,Abstract, page 1, #1. Generative graph models).

Regarding Claim 14, Cheng-Grechishnikov discloses the method of claim 11 as set forth above, further comprising: 
determining the attacker's statistical behavior using a causal statistical inference framework (Combined Cheng, [0005, 16-17]-Grechishnikov, Abstract: identifying multiple causal anomalies in a power plant system).  
However, Cheng-Grechishnikov does not disclose

Benson discloses
(Benson, Page 1, #1.1.2. Multifractal network generators (MFNG) is that several graph parameters can be easily estimated from the small set of generative parameters (s), and given a network, reproduce similar networks can be reproduced via MFNG. Page 2, #2.1: The MFNG is a recursive generative model based on a generating measure, Wk. The measure Wk I: consists of a set of probabilities. page 5, #4.1. Fitting graphs to MFNG).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “multifractal network generator” of Benson into the invention of Cheng-Grechishnikov. The suggestion/motivation would have been to improve reproducing similar networks based on a given network via multifractal network generator (MFNG) (Benson ,Abstract, page 1, #1. Generative graph models).

Regarding Claim 20, Cheng-Grechishnikov discloses the non-transitory computer-readable medium of claim 19 as set forth above.
However, Cheng-Grechishnikov does not disclose
wherein the network model is a multi-fractal network generative model that models a variety of network types with prescribed statistical properties including a degree distribution and has unknown parameters.  
Benson discloses
wherein the network model is a multi-fractal network generative model that models a variety of network types with prescribed statistical properties including a degree distribution and has unknown parameters (Benson, page 1, #1.1.2. Multifractal network generators (MFNG) is that several graph parameters can be easily estimated from the small set of generative parameters (s), and given a network, reproduce similar networks can be reproduced via MFNG. page 2, #2.1: The MFNG is a recursive generative model based on a generating measure, Wk. The measure Wk I: consists of a set of probabilities. page 5, #4.1. Fitting graphs to MFNG`).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “multifractal network generator” of Benson into the invention of Cheng-Grechishnikov. The suggestion/motivation would have been to improve reproducing similar networks based on a given network via multifractal network generator (MFNG) (Benson ,Abstract, page 1, #1. Generative graph models).

4.5.	Claims 9-10  and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Cheng”, US 2018/0307994 A1) in view of Grechishnikov et al. (“Grechishnikov”, RU 2685989 C1, English Translation) as applied to claim 1, and further in view of  Smith et al. (”Smith”, US 2019/0311441 A1).

Regarding Claim 9, Cheng-Grechishnikov discloses the network reconstruction system of claim 8 as set forth above, wherein to determine the causal inference of the unknown sub-network using the network model the processor is configured to: 
construct a series of maximization steps over an incomplete likelihood function based on the network model and one or more parameters (Cheng, [0085-90]: After training (“maximization steps”) the invariant model, each invariant will be tracked using a normalized residual R(t). If the residual exceeds a prefixed threshold, then the invariant is declared as “broken”).
However, Cheng-Grechishnikov does not disclose
iteratively maximize a log-likelihood function at each step within the series of maximization steps using a Monte-Carlo sampling procedure where the one or more parameters change until a current result of the log-likelihood function at a current step converges with a previous result of the log-likelihood function at a previous step.
Smith discloses
iteratively maximize a log-likelihood function at each step within the series of maximization steps using a Monte-Carlo sampling procedure where the one or more parameters change until a current result of the log-likelihood function at a current step converges with a previous result of the log-likelihood function at a previous step (Smith, [0092-94]: model the diminishing return of additional exposures, the (non-negative) log-exposure is used in the formula of S.sup.(n)=log((A.sup.T).sup.nZ+1).  [0088]: apply Monte Carlo sampling from a probability distribution of the observed outcomes).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “Monte-Carlo sampling” of Smith into the invention of Cheng-Grechishnikov. The suggestion/motivation would have been to improve sampling from a probability distribution of the observed outcomes (Smith, Abstract, [0092-94]).

Regarding Claim 10, Cheng-Grechishnikov-Smith discloses the network reconstruction system of claim 9, wherein to determine the causal inference of the unknown sub-network using the network model the processor is configured to compare a difference between the current result and the previous result with a tolerance, wherein the current result converges with the previous result when the difference is less than or equal to the tolerance (Smith, [0069]: determine a threshold to detect narratives of interest that produce a bigger (i.e., material) influence compared with other narratives that produce a small influence. That is, the system may adjust the threshold value to avoid too many narratives being recognized as creating a material influence ).  

Regarding Claim 16, Cheng-Grechishnikov discloses the method of claim 15 as set forth above, wherein determining the causal inference of the unknown sub- network using the network model includes: 
constructing a series of maximization steps over an incomplete likelihood function based on the network model and one or more parameters (Cheng, [0085-90]: After training (“maximization steps”) the invariant model, each invariant will be tracked using a normalized residual R(t). If the residual exceeds a prefixed threshold, then the invariant is declared as “broken”).
However, Cheng-Grechishnikov does not disclose
iteratively maximizing a log-likelihood function at each step within the series of maximization steps using a Monte-Carlo sampling procedure where the one or more parameters change until a current result of the log-likelihood function at a current step converges with a previous result of the log-likelihood function at a previous step.  
Smith discloses 
iteratively maximizing a log-likelihood function at each step within the series of maximization steps using a Monte-Carlo sampling procedure where the one or more parameters change until a current result of the log-likelihood function at a current step converges with a previous result of the log-likelihood function at a previous step (Smith, [0092-94]: model the diminishing return of additional exposures, the (non-negative) log-exposure is used in the formula of S.sup.(n)=log((A.sup.T).sup.nZ+1).  [0088]: apply Monte Carlo sampling from a probability distribution of the observed outcomes).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “Monte-Carlo sampling” of Smith into the invention of Cheng-Grechishnikov. The suggestion/motivation would have been to improve sampling from a probability distribution of the observed outcomes (Smith, Abstract, [0092-94]).

Regarding Claim 17, Cheng-Grechishnikov-Smith discloses the method of claim 16, wherein determining the causal inference of the unknown sub- network using the network model includes comparing a difference between the current result and the previous result with a tolerance, wherein the current result converges with the previous result when the difference is less than or equal to the tolerance (Smith, [0069]: determine a threshold to detect narratives of interest that produce a bigger (i.e., material) influence compared with other narratives that produce a small influence. That is, the system may adjust the threshold value to avoid too many narratives being recognized as creating a material influence).  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Deniaud et al., US 2016/0127193 A1, Method for detecting merging situation of ad hoc sub-networks in single ad hoc network, involves comparing sizes of sub-networks to define master and slave nodes, and determining nodes to initialize merging of sub-networks in single network; FIG.1.
Chang et al., US 2017/0206460 A1, Systems and methods for causal inference in network structures using belief propagation.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446